DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 29-47 are currently pending.
Claim 38 is withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group I, claims 1, 29-37, and 39-47 in the reply filed on 09/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39,
There is a lack of antecedent bases for “the affinity of the porous surface layer” as there is no previous recitation of “an affinity for the porous surface layer”. This renders the claim unclear as the only recitation of “an affinity” is for the porous intermediate layer to the resin foamed layer. That is, it is unclear as to what affinity is being referred to for the porous surface layer as the claim compares the affinity of the porous intermediate layer as being higher than an arbitrary affinity of the porous surface layer. Is the porous surface layer affinity an affinity to the resin foamed layer like the porous intermediate layer or an affinity to something else? For examination purposes, the affinity of the porous surface layer will be considered any affinity, thus any affinity of the porous surface layer lower than the affinity of the resin foamed layer.
Regarding claims 40-47,
Claims 40-47 are rejected due to their dependencies on claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 29-32, 34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al. (JP H06/171002 A; machine translation).
Regarding claims 1, 29-30, 32, and 36,
Shigeru teaches a foamed molded article (a functional laminate) comprising a dense nonwoven fabric (2, a porous intermediate layer) having a porosity (an average void ratio Rm) of from 87 to 91% which is within the claimed range of 60 to 95%, a bulky non-woven fabric (1, a porous surface layer) having a porosity (an average void ratio Rs) of from 90 to 94% which is within the claimed range of 80 to 99.5%, and a polyurethane foamed resin layer (4) (Shigeru: abstract; pg. 3, par. 1-5; Figs. 1 and 2). The given porosities would disclose embodiments which satisfies the claimed expression of 1.10 ≤ Rs / Rm ≤ 1.5. For example. If Rs is 94% and Rm is 87% the resulting ratio of the porosities (Rs / Rm) of about 1.1 which overlaps with the claimed endpoint.
Shigeru is silent toward an explicit “affinity” of the porous intermediate layer to a foaming resin forming the resin foamed layer. 
However, the porous intermediate layer (2) may 4) is polyurethane which matches the materials and the claimed porosities utilized in Applicant’s specification and would thus expected to have some degree of affinity (Shigeru: pg. 5, par. 7 and Applicant’s PGpub: par. 0030 and 0071).
Regarding claim 31,
Shigeru teaches the functional laminate required by claim 30. Shigeru further teaches the porous intermediate layer is made of PET fibers which have a denier of 1.5 denier which converts to (using the density of PET fibers) fiber diameter of about 12 microns which is within the claimed range 0.005 to 50 µm (Shigeru: pg. 5, par. 7).
Regarding claim 37,
Shigeru teaches the functional laminate required by claim 1. Shigeru further teaches that the polyurethane foamed resin uniformly penetrates and fills the two nonwoven fabric layers and blurs out a boundary layer with the nonwoven fabric (Shigeru: pg. 6, par. 11). Thus, there is a mixed part of the resin foamed layer and the porous surface layer at a position facing the porous intermediate layer.

Claims 33-34, 39-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Mori et al. (US 2011/0067949 A1).
Regarding claim 33,
Shigeru teaches the functional laminate required by claim 1. Shigeru does not explicitly teach wherein the fibers in the surface layer are formed of inorganic fibers.
Mori teaches a soundproof cover comprising a soft cover (6, a surface layer) laminated with a sound-absorbing resin foam layer composed of polyurethane (4, a resin foamed layer) Mori: abstract; Fig. 1; par. 0045 and 0046). The surface layer (6) may have an overlapping basis weight with Shigeru (Mori: par. 0059 and Shigeru: pg. 5; par. 7) and may be composed of nonwoven fibers composed of polyethylene terephthalate (PET, the material used in Mori) or other materials such as glass or silica fibers (inorganic fibers utilized in Applicant’s specification) to provide improved sound absorbing properties (Mori: par. 0047-0058). Thus, it is known in the art to use silica fibers in combination with or as an alternative to PET fibers in the sound insulating art.
Shigeru and Mori are in the corresponding field of sound insulation laminates for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to utilize inorganic fibers, such as glass or silica, as the fibers in the porous surface layer of Shigeru to provide the desired or improved sound absorbing properties as taught by Mori.
Regarding claim 34,
Shigeru in view of Mori teaches the functional laminate required by claim 33. Shigeru further teaches the porous surface layer is made of fibers which have a denier of 3 denier which converts to (using the density of silica fibers) fiber diameter of about 10 microns which is within the claimed range of 0.005 to 50 µm (Shigeru: pg. 5, par. 7). 
Regarding claims 39-41 and 43-44,
Shigeru teaches a foamed molded article (a functional laminate) comprising a dense nonwoven fabric (2, a porous intermediate layer) having a porosity (an average void ratio Rm) of from 87 to 91% which is within the claimed range of 60 to 95%, a bulky non-woven fabric (1, a porous surface layer) having a porosity (an average void ratio Rs) of from 90 to 94% which is within the claimed range of 80 to 99.5%, and a polyurethane foamed resin layer (4) (Shigeru: abstract; pg. 3, par. 1-5; Figs. 1 and 2
Shigeru does not explicitly teach wherein the fibers in the surface layer are formed of inorganic fibers.
Mori teaches a soundproof cover comprising a soft cover (6, a surface layer) laminated with a sound-absorbing resin foam layer composed of polyurethane (4, a resin foamed layer) (Mori: abstract; Fig. 1; par. 0045 and 0046). The surface layer (6) may have an overlapping basis weight with Shigeru (Mori: par. 0059 and Shigeru: pg. 5; par. 7) and may be composed of nonwoven fibers composed of polyethylene terephthalate (PET, the material used in Mori) or other materials such as glass or silica fibers (inorganic fibers utilized in Applicant’s specification) to provide improved sound absorbing properties (Mori: par. 0047-0058). Thus, it is known in the art to use silica fibers in combination with or as an alternative to PET fibers in the sound insulating art.
Shigeru and Mori are in the corresponding field of sound insulation laminates for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to utilize inorganic fibers, such as glass or silica, as the fibers in the porous surface layer of Shigeru to provide the desired or improved sound absorbing properties as taught by Mori.
Shigeru is silent toward an explicit “affinity” of the porous intermediate layer to a foaming resin forming the resin foamed layer. However, the porous intermediate layer (2) may be made of polyethylene terephthalate fibers (PET, polyester-based fibers) and the foaming resin in the resin foamed layer (4) is polyurethane which matches the materials and the claimed porosities utilized in Applicant’s specification and would thus expected to have some degree of affinity (Shigeru: pg. 5, par. 7 and Applicant’s PGpub: par. 0030 and 0071). Shigeru is also silent towards the affinity of the porous intermediate layer being higher than an affinity of the porous surface layer. However, it is noted that this limitation would be satisfied by the porous 
Regarding claim 42,
Shigeru in view of Mori teaches the functional laminate required by claim 41. Shigeru teaches the functional laminate required by claim 30. Shigeru further teaches the porous intermediate layer is made of PET fibers which have a denier of 1.5 denier which converts to (using the density of PET fibers) fiber diameter of about 12 microns which is within the claimed range 0.005 to 50 µm (Shigeru: pg. 5, par. 7).
Regarding claim 45,
Shigeru in view of Mori teaches the functional laminate required by claim 44. Shigeru further teaches the porous surface layer is made of fibers which have a denier of 3 denier which converts to (using the density of silica fibers as taught by Mori above) fiber diameter of about 10 microns which is within the claimed range of 0.005 to 50 µm (Shigeru: pg. 5, par. 7). 
Regarding claim 47,
Shigeru in view of Mori teaches the functional laminate required by claim 39. Shigeru further teaches that the polyurethane foamed resin uniformly penetrates and fills the two nonwoven fabric layers and blurs out a boundary layer with the nonwoven fabric (Shigeru: pg. 6, par. 11). Thus, there is a mixed part of the resin foamed layer and the porous surface layer at a position facing the porous intermediate layer.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Lawrence et al. (US 2014/0273705 A1).
Regarding claim 35,
Shigeru teaches the functional laminate required by claim 1. Shigeru is silent towards the average void diameter of the resin foamed layer being from 0.04 to 800 µm.
Lawrence teaches a resin foamed structure for use in acoustic insulation (Lawrence: abstract). The foam may be made of materials such as polyurethane and may have the desired density and pore diameter (average void diameter) for the desired combination of strength and acoustic insulation (Lawrence: par. 0036-0041). The pores may have a diameter in the range of 10 microns or greater and 0.2 mm or less (converts to 200 microns) which is within claimed range of 0.04 to 800 microns with broader ranges which overlap with the claimed range (Lawrence: par. 0036).
Shigeru and Lawrence are in the corresponding field of foamed polyurethane layers for use in acoustic insulation. Therefore, it would have been obvious to one of ordinary skill in the art to utilize average void diameters within the claimed range for the polyurethane resin foamed layer of Shigeru to provide the desired strength and acoustic insulating properties as taught by Lawrence.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Mori and in further view of Lawrence.
Regarding claim 46,
Shigeru in view of Mori teaches the functional laminate required by claim 39. Shigeru is silent towards the average void diameter of the resin foamed layer being from 0.04 to 800 µm.
Lawrence teaches a resin foamed structure for use in acoustic insulation (Lawrence: abstract). The foam may be made of materials such as polyurethane and may have the desired density and pore diameter (average void diameter) for the desired combination of strength and acoustic insulation (Lawrence: par. 0036-0041). The pores may have a diameter in the range of 10 microns or greater and 0.2 mm or less (converts to 200 microns) which is within claimed range of 0.04 to 800 microns with broader ranges which overlap with the claimed range (Lawrence: par. 0036).
Shigeru and Lawrence are in the corresponding field of foamed polyurethane layers for use in acoustic insulation. Therefore, it would have been obvious to one of ordinary skill in the art to utilize average void diameters within the claimed range for the polyurethane resin foamed layer of Shigeru to provide the desired strength and acoustic insulating properties as taught by Lawrence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783